DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group I (claims 1-10) in the reply filed on 1/6/22 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choung et al. (2017/0069695) in view of Mishima et al. (2014/0131692).

Re claim 1, Choung et al. discloses a display panel in which pixels each including light-emitting parts are two-dimensionally arranged across a main surface of a substrate (100), wherein the light-emitting parts each comprise: a first electrode (210) that is light-reflective (0049 ~ITO); a first functional layer (221a) that is disposed above the first electrode (210); a light-emitting layer (221b) that is disposed above the first functional layer (221a); a second functional layer (221c) that is disposed above the light-emitting layer and includes ytterbium ([0061]); and a second electrode (250) that is disposed above the second functional layer (221c) and is light-transmissive ([0065]), at least one of the light-emitting layer and the first functional layer is an applied film, with respect to each of the pixels, at least one of the light-emitting parts (P1/P2/P3) differs from any other of the light-emitting parts in terms of light emission color ([0044]) (Fig. 8).
Komatsu does not disclose wherein the at least one light-emitting part differs from the any other of the light-emitting parts in terms of film thickness of at least one of the light-emitting layers and the first functional layer. 
One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve a desired layers function.  
 In addition, the selection of layer thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and 
   Note that the specification contains no disclosure of either the critical nature of the claimed layer thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen layer thickness or upon another variable recited in a claim, the Applicant must show that the chosen layer thickness is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 2, Choung et al. does not disclose wherein the light-emitting parts each further comprise an intermediate layer that is disposed between the light-emitting layer and the second functional layer, and includes a fluoride of a metal selected from alkali metals or alkaline earth metals.
Mishima et al. disclose an intermediate layer that is disposed between the light-emitting layer and the second functional layer, and includes a fluoride of a metal selected from alkali metals or alkaline earth metals ([0024]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Choung et al. and Mishima et al. to enable the intermediate layer of Mishima et a. to be added to Choung et al.'s device in order to reduce difference among the voltages applied to the light emitting layers in the panel ([0025]).
Re claim 3, Choung et al. disclose wherein the light-emitting parts each further comprise an intermediate layer that is disposed between the light-emitting layer and the second functional layer, and is a single ytterbium layer ([0061]).
Re claim 4, having a second functional layer including organic material doped with ytterbium is well known in the art at the time of the invention.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the known material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 5, One of ordinary skill in the art would have been led to the recited doping concentration through routine experimentation to achieve a desired ytterbium function.  
          In addition, the selection of doping concentration, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).

Re claim 6, Choung et al. disclose wherein the second functional layer is a single ytterbium layer ([0061]).
Re claim 7, the combination of Choung et al. and Mishima et al. disclose wherein the second functional layer includes ytterbium and a fluoride of a metal selected from alkali metals or alkaline earth metals as explained in the rejection of claim 2 above.
Re claim 8, Choung et al. disclose wherein the light-emitting parts each further comprise a light-transmissive and electrically-conductive film (231) that is disposed between the second functional layer (221c) and the second electrode (250) so as to be in contact with the second functional layer, and includes inorganic oxide (ITO) ([0054]).
Re claim 9, Choung et al. disclose wherein the light-transmissive and electrically-conductive film is an indium tin oxide (ITO) film or an indium zinc oxide (ZO) film ([0054]).
Re claim 10, Choung et al. disclose wherein the first electrode is a light-reflective anode, and the second electrode is a light-semi transmissive cathode.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0301875 A1, US 2019/0006434 A1, US 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	March 14, 2022